Citation Nr: 1310834	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  08-26 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral chondromalacia patella of the knees.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Lipstein


INTRODUCTION

The Veteran had active duty service from December 1969 to October 1971 and November 1972 to June 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge in March 2010 in St. Petersburg, Florida.  A transcript of that hearing is of record.  

In May 2010, the Board remanded the issue listed on the cover page for additional development.  The Board also remanded the claim of entitlement to service connection for coronary artery disease for further development.  Since that time, the RO granted service connection for coronary artery disease in a July 2011 rating decision.  Therefore, that issue has been granted in full is no longer in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they include VA treatment records and are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay in this case, for the reasons discussed below, the case must be returned to the RO/AMC for additional development.

In statements and testimony, the Veteran noted that he suffered from knee pain during Officer Candidate School (OCS) in 1969 at Ft. Benning, Georgia. The Veteran's service personnel records reflect that he was a student officer at Ft. Benning, Georgia in 1969.  

The Board notes that most of the Veteran's service treatment records are unavailable.  The record does include the Veteran's service entrance examination and December 1978 periodic examination and Report of Medical History.  The 1978 periodic examination found normal lower extremities.  On the accompanying Report of Medical History, the Veteran denied having a "trick" or locked knee; bone, joint or other deformity; arthritis, rheumatism or bursitis; and lameness.  This document notes the Veteran had a physical profile of "1" in all categories.  A rating of "1" in any of the six categories is the highest rating possible and means that the inductee's condition in that category should not result in any limitations in military assignments.  See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993).  There was no mention of any knee complaints on any of the above documents.

In a 2007 statement the Veteran indicated that his knees were subjected to lots of stress in the military from running, jumping, stooping and crawling with a field pack.  He stated the additional weight from the radio affected his knees and their function.  He stated that during OCS held was held back for about 2 weeks while his knees healed.  In a February 2008 statement, the Veteran stated that he was placed on a profile for his knees during OCS school.  He stated that in OCS they ran in combat boots with packs, weapons and ammunition and walked for days at a time in difficult terrain with a full load and did not complain, just pushed through it.  He alleged that damage caused by that does not become debilitating until later in life.  He stated that his knees have been deteriorating for years and that in 1999 he fell while descending a set of stairs and that his right knee buckled.  He stated the following summer he aggravated the problem further by taking a white water rafting ride.  He stated that he finally resorted to surgery in 2000 on the right knee. 

It was at his Board hearing in March 2010 that the Veteran first alleged an actual injury occurred during OCS.  Specifically, he testified that during OCS he was jumping over a log while running in formation and fell and landed square on his knees.  He stated he received a medical recycle to a different class while that healed.  He testified that following service his knees would bother him periodically, that around the late 1980's his doctor thought he might be developing arthritis or bursitis, but that things came to a head when he fell in 1999.

Additionally, the Veteran submitted two buddy statements in October 2011.  One buddy stated that the Veteran had a profile from physical training, and that the Veteran stated at the time that he had knee problems since OCS.  The other buddy statement is from D.W.P., the Veteran's roommate in OCS who stated that, during OCS, the Veteran had ongoing problems with one of his knees in particular and shin splints in both legs, and that soreness and habitual leg stiffness were an ongoing problem for the Veteran.  

Private treatment records from Dr. J.R.C. dated in July 1999 reflect that the Veteran fell down some stairs and was diagnosed with prepatellar bursitis and sprain of the knee and leg.  

In a July 2011 Report of Contact, the Veteran indicated that he was in the hospital and had bilateral knee replacement surgery at Heart of Florida Regional Medical in Davenport, Florida the previous day.  Records of the bilateral knee replacement surgery are not in the file and should be requested.  See 38 C.F.R. § 3.159 (2012).

To date, the Veteran has not been afforded a VA examination to determine whether his current bilateral knee disability is related to service.  As the threshold for obtaining an examination is low, one should be scheduled.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his knees, to include Heart of Florida Regional Medical Center for his bilateral knee replacement surgery.  After securing the necessary release, the RO/AMC should request any relevant records identified that are not duplicates of those already contained in the claims file.  Additionally, obtain relevant records for the Veteran from the VA Medical Center in Bay Pines Florida dated since February 2012.  If any requested records are not available the Veteran should be notified of such.

2.  Following the completion of the development above to the extent possible, schedule the Veteran for a VA knee examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of the claims folder and any relevant electronic VA treatment records, the examiner should respond to the following: 

Is it more likely (greater than 50% probability), less likely (less than 50% probability), or at least as likely as not (50 percent probability) that the Veteran's right and/or left knee disabilities arose during service or are etiologically related to the Veteran's military service, to include the Veteran's report of a bilateral knee pain during training exercises while the Veteran was in Officer Candidate School in 1969.  

In rendering this opinion, the examiner can accept the premise that the Veteran experienced bilateral knee pain during OCS in 1969.  The examiner should also address the significance of the normal service periodic examination in 1978 and the Veteran's denial of knee problems on the 1978 Report of Medical History, as well as the Veteran's recent statements that he had periodic knee symptoms following service until 1999, when significant knee problems manifested.  The examiner must provide the reasoning for the opinions rendered.

If the examiner is unable to offer an opinion without resorting to speculation, it is essential that the examiner provide the reasons why an opinion could not be provided.

3.  After completion of the foregoing, readjudicate the claim for service connection for bilateral chondromalacia patella of the knees.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


